



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Poobalasingham, 2020 ONCA
    308

DATE: 20200522

DOCKET: C66068; C66193; C66261 & C66866

Watt, Huscroft and Trotter JJ.A.

DOCKET:
    C66068

BETWEEN

Her Majesty the Queen

Respondent

and

Bryan Poobalasingham

Appellant

DOCKET:
    C66193

AND BETWEEN

Her Majesty the Queen

Respondent

and

Brandon Poobalasingham

Appellant

DOCKET:
    C66261


AND BETWEEN

Her Majesty the Queen

Respondent

and

Ronald Wilkins

Appellant

DOCKET:
    C66866

AND BETWEEN

Her Majesty the Queen

Respondent

and

Teshawndra Thomas

Appellant

Edmond Brown, for the appellants Bryan
    Poobalasingham, Ronald Wilkins and Teshawndra Thomas

Jill R. Presser and Jeff Marshman, for
    the appellant Brandon Poobalasingham

Leslie Paine and Nicolas
Demontigny, for the respondent provincial Crown (C66068 & C66193)

Bradley Reitz, for the respondent federal
    Crown (C66261 & C66866)

Heard: November 7, 2019

On appeal from the convictions entered
    on March 30, 2018 by Justice Fletcher Dawson (C66068 & C66193); December 7,
    2017 by Justice Steve A. Coroza  (C66261); and January 22, 2019  by Justice Jennifer
    Woollcombe (C66866), of the Superior Court of Justice, sitting with a jury.

Watt J.A.:

[1]

In a jurisdiction in which trial proceedings are
    conducted in English and over 95% of the total population asserts knowledge of
    English, the English-speaking appellants obtained an order under s. 530(1) of
    the
Criminal Code
,

directing that their trials be
    held before a judge and ju
ry who spoke English.

[2]

At trial, the appellants invoked the orders
    under s. 530 and applied to challenge each prospective juror for cause under s.
    638(1)(f) of the
Criminal Code
on the ground that the juror did not
    speak English.

[3]

The judge who decided the challenge for cause
    issue in each case dismissed the application. In the result, no challenge for
    cause under s. 638(1)(f) was permitted at the appellants trials.

[4]

The appellants contend that the judges were
    wrong to deny their applications. They advance no other grounds of appeal.

[5]

As I will explain, I have concluded that the
    judges were right in dismissing the applications under s. 630(1)(f). It follows
    that I would dismiss the appeals and affirm the convictions entered at trial.

The Background Facts

[6]

These appeals originate in three separate
    prosecutions tried by three different judges of the Superior Court of Justice
    sitting with juries in Brampton. A brief description of the procedural history
    of each prosecution will provide the context necessary to resolve the narrow
    legal issue common to each.

The Orders under Section 530

[7]

As noted, each of the appellants obtained an
    order under s. 530(1) of the
Criminal Code.
This section authorizes
    judges and justices of the peace to make orders about the official language in
    which trial proceedings will be conducted. Some orders are mandatory, others
    discretionary. Relevant factors include the timing of the application and the
    language capacity of the applicant.

[8]

In these cases, all the appellants self-identify
    as speaking and understanding one of Canadas official languages  English. In
    these circumstances, provided their application was timely, an order directing
    that their trial take place before a judge and jury who spoke the same official
    language  English  was mandatory under s. 530(1)(c), as it then appeared.
[1]


[9]

An accused who fails to apply for a mandatory
    order under s. 530(1) may apply to the trial court for an order to the same
    effect:
Criminal Code
, s. 530(4). However, this authority is
    discretionary and requires the accused to persuade the trial court that it is
    in the best interests of justice that the order be made.

R. v. Poobalasingham

[10]

Bryan and Brandon Poobalasingham were charged
    jointly with a third person with counts of aggravated assault and attempted
    murder. All elected trial by judge and jury and requested a preliminary
    inquiry.

[11]

At the preliminary inquiry, Bryan Poobalasingham
    sought and obtained an order under s. 530(1)(c) of the
Criminal Code
that his trial be held before a judge and jury who spoke the same official
    language of Canada as he   English.

[12]

Counsel who represented Bryan Poobalasingham,
    who is one of his counsel on appeal, did not suggest to the preliminary inquiry
    judge that the order was necessary to ensure that the judge and jury at the
    appellants trial spoke English, the same official language as the appellant. Rather,
    counsel told the judge he always brings an application under s. 530(1) for
    the same order.

[13]

Neither Brandon Poobalasingham nor the third
    co-accused applied for the same order or joined in Bryans application.

R. v. Wilkins

[14]

The appellant Wilkins was
charged with two counts of offences under the
Controlled Drugs and Substances Act
,
S.C. 1996, c. 19
.
He elected trial
    before a  judge and jury and requested a preliminary inquiry. Represented by
    the same counsel who represented Bryan Poobalasingham, both at trial and in
    this court, Wilkins sought and obtained an order under s. 530(1)(c) of the
Criminal
    Code
that he be tried by a judge and jury who spoke the same official
    language as he  English.

R. v. Thomas

[15]

The appellant Thomas was charged with a single
    count of importing cocaine. She elected trial by judge and jury and requested a
    preliminary inquiry. As with the other appellants, counsel sought and obtained
    an order that Ms. Thomas be tried by a judge and jury who spoke the same
    official language as she  English.

The Applications to Challenge for Cause under Section 638(1)(f)

[16]

At trial, each appellant sought to challenge
    each prospective juror for cause under s. 638(1)(f). That section reads:

638(1) A prosecutor or an accused is entitled
    to any number of challenges on the ground that

(f) a juror does not speak the official
    language of Canada that is the language of the accused or the official language
    of Canada in which the accused can best give testimony or both official
    languages of Canada, where the accused is required by reason of an order under section
    530 to be tried before a judge and jury who speak the official language of Canada
    that is the language of the accused or the official language of Canada in which
    the accused can best give testimony or who speak both official languages of Canada,
    as the case may be.

[17]

The question counsel proposed to ask each
    prospective juror was in these or similar terms:

As His/Her Honour will tell you, it is your
    duty and responsibility as a juror to listen carefully to the spoken testimony
    of the witnesses, to examine the evidence in the exhibits filed, to attend
    diligently to the arguments of counsel and the instructions by the Judge on the
    law, and ultimately decide whether the Crown has proven the charges against the
    accused beyond a reasonable doubt. I am asking you, as a potential juror, to
    make a self-assessment. Do you understand written and spoken English well
    enough to take on the responsibility and obligations of a juror in this trial?

R. v. Poobalasingham

[18]

In support of his application to challenge
    prospective jurors for cause under s. 638(1)(f), counsel for Bryan Poobalasingham
    filed a notice of application and a factum, but no extrinsic materials. No
    evidence was adduced on the application, nor was the judge asked to take
    judicial notice of any census data, or any other facts, to support the
    application.

[19]

Counsel for Brandon Poobalasingham joined in the
    motion in the sense of supporting it, but made no submissions. Counsel for
    the third co-accused said she was not part of the motion and would not be
    making submissions on it.

R. v. Wilkins

[20]

The application under s. 638(1)(f) was heard by
    a case management judge. In support of the application, counsel filed a copy of
    a sample Questionnaire about Qualifications for Jury Service. This document
    is Form 1 under Regulation 680 made under the
Juries Act
,

R.S.O. 1990, c. J.3
.
    Prospective jurors are asked to indicate their competency in reading, writing,
    and speaking English. They are also informed that completion of the form is
    required by Ontario law.

[21]

The appellant also filed a copy of a Census
    Profile for Peel Region in 2011. The document contains data about residents of
    the Region, including not only Canadian citizens, but also landed immigrants
    and non-permanent residents. Also included is data about residents mother
    tongue, their knowledge of Canadas official languages and the language most
    often spoken at home.

R. v. Thomas

[22]

Thomas application to challenge prospective
    jurors under s. 638(1)(f) was also heard by a case management judge. No
    evidentiary record accompanied the application. Counsel simply sought to pose
    the single proposed question as of right because of the order under s. 530(1).

The Rulings

[23]

In each case, the application under s. 638(1)(f)
    was dismissed. Common to each decision was a conclusion that the mere existence
    of an order under s. 530(1), without more, did not entitle an accused to
    challenge each prospective juror for cause, as of right, under s. 638(1)(f) to
    determine the jurors language facility. As under s. 638(1)(b), there must be
    an air of reality to a proposed challenge for cause. The materials filed by the
    appellants, if any, did not satisfy that standard.

The Grounds Of Appeal

[24]

The appellants advance a single ground of
    appeal. They say the judges who decided the applications erred in failing to
    permit them, as beneficiaries of orders under s. 530(1) of the
Criminal
    Code
, to challenge prospective jurors for cause under s. 638(1)(f).

The Arguments On Appeal

[25]

The principal arguments advanced are common
    among the appellants on the one hand and between the respondents on the other. The
    appellants Brandon Poobalasingham and Thomas make additional submissions based
    on their individual circumstances.

The Appellants

[26]

The appellants primary position is that, having
    obtained an order under s. 530(1) requiring that their trials be held before a
    judge and jury who speak English, they are entitled as of right to challenge
    each prospective juror for cause under s. 638(1)(f).

[27]

In accordance with the modern approach to
    statutory interpretation, a single condition must be met to engage the
    challenge for cause for which s. 638(1)(f) provides. That pre-condition, which
    is met here, is an order establishing the language of trial under s. 530. With
    an order under s. 530, s. 638(1)(f), a mechanism to ensure compliance with
    orders under s. 530, is engaged.

[28]

The appellants also point to the broader legal
    context.

[29]

Section 530 is a language rights provision.
    Language rights are fundamental. They must not be approached in an adversarial
    way since they serve the interests of justice and Canadian unity. The
    fundamental nature of the right of an accused to be tried by a trier of fact
    who understands the language of an accuseds choice is underscored by s. 16 of
    the
Official Languages
Act
, R.S.C., 1985, c.
    31 (4th Supp.)
. This right is
    substantive, not procedural. The choi
ce of official
    language for trial is the choice of the person charged made for their own
    reasons. To exercise this fundamental right of trial in the language of choice,
    an accused must be able to challenge prospective jurors for cause based solely
    on a s. 530 order.

[30]

The appellants reject any suggestion of a
    threshold standard as required where the challenge for cause is based on lack
    of impartiality under s. 638(1)(b). The threshold under s. 638(1)(b) is
    necessary because of the presumption of impartiality which adheres to each
    prospective juror. The air of reality standard is put in place to counter this
    presumption. But there is no presumption of linguistic competence, nor any
    presumption that a linguistically limited person could set aside their
    limitations and fulfil their duty as a juror.

[31]

The appellants say that by making a s. 530 order
    a precondition to a challenge for cause under s. 638(1)(f), Parliament ensured
    that the challenge was available to those with a demonstrated interest in
    guaranteeing a trial in their official language of choice. As the only
    precondition to invoking s. 638(1)(f), Parliament ensured that when an accused
    exercised their language rights, they would not be found to satisfy the
    challenge on the basis of some case-specific justification. By requiring a
    case-specific justification, the judge in these cases erred by going beyond the
    plain, unambiguous and rights-protective language enacted by Parliament.

[32]

In the alternative, and in the event that we
    conclude that a factual basis is required for an accused to gain an entrée into
    s. 638(1)(f), the appellants say the facts found by the case management judge
    in
Wilkins
satisfy the threshold. Indeed, the mere fact that
    prospective jurors identified language concerns on pre-vetting establishes
    this. Self-selection and pre-vetting are not sufficient nor do any other
    reasons mentioned by the judges at first instance warrant their conclusions.

[33]

The appellant Thomas adds that s. 16 of the
Charter
recognizes the equality of Canadas two official languages. In doing so, it
    does not assign a lesser place for those whose official language is that of a
    majority of the population. Whether the official language at issue is that of a
    majority or that of a minority is of no moment. Jurors must be linguistically
    competent and impartial. Just as impartiality must be tested on a challenge for
    cause, so must linguistic competence.

[34]

The appellant Brandon Poobalasingham
    acknowledges that he did not bring a formal application to challenge for cause
    at trial. Nonetheless, he submits that he should be permitted to advance his
    case in common with the other appellants. He supported the application at first
    instance, albeit his counsel made no submissions and filed no material. He was
    a party to the jury selection process and was bound by any ruling made. The
    trial judge considered him an applicant and invited submissions from his
    counsel.

[35]

The appellants stand as one on the issue of
    remedy. A ruling denying them a challenge for cause to which they were entitled
    meant that the jury, and thus the court, was not properly constituted for their
    trial. This error resulted in a loss of jurisdiction that is beyond the reach
    of any curative provision in the
Criminal Code
. The only remedy is a
    new trial.

The Respondents

[36]

The respondents deny any errors in the rulings below.
    They say there is not, as the appellants contend, any automatic right to
    challenge prospective jurors for cause under s. 638(1)(f) simply by virtue of
    having obtained an order under s. 530 of the
Criminal Code
. Instead 
    and consistent with other
Criminal Code
provisions  a party who
    invokes s. 638(1)(f) must establish a realistic potential for the challenge.
    Finally, this realistic potential must be related to specific language rights
    concerns in the individual case.

[37]

This conclusion, the respondents argue, finds
    support in a purposive interpretation of s. 638(1)(f). The provision was
    enacted in 1978 along with Part XVII of the
Code
, which includes s. 530
    and imposes constitutional bilingualism on the criminal courts across Canada. As
    a complement to s. 530, s. 638(1)(f) must be interpreted in accordance with the
    purpose of that section. And the purpose of s. 530, we know, is to provide
    equal access to the courts to accused speaking one of the official languages of
    Canada in order to assist official language
minorities
in preserving
    their cultural identity.

[38]

Trial fairness and language rights, the
    respondents continue, are fundamentally distinct although they are sometimes
    complementary concepts. The right to make full answer and defence is linked
    with linguistic abilities only in the sense that an accused must be able to
    understand and be understood at their trial. For their part, language rights
    are not meant to enforce minimum conditions under which a trial will be
    considered fair, or even to ensure the greatest efficiency of the defence. To
    be sure, language rights may enhance the quality of legal proceedings, but their
    source lies elsewhere.

[39]

Issues related to language competency as a
    function of trial fairness, the respondents say, are properly addressed and
    more than adequately satisfied by other
Criminal Code
provisions, as
    well as the
Juries Act
. Section 2 of the
Juries Act
requires
    that prospective jurors be Canadian citizens. For an adult who is not otherwise
    a Canadian citizen to become one, the person must have an adequate knowledge of
    either English or French and pass a test in one of the official languages. A
    recent amendment requires that every juror be able to speak, read and
    understand English or French: see
Protecting What
    Matters Most Act (Budget Measures)
, S.O. 2019, c.
    7, Sched. 35, s. 2;

Juries Act
, s. 2(d).

[40]

In addition, under the
Juries Act
eligible
    jurors are identified through a questionnaire which asks recipients to certify
    whether they speak, read and understand English and/or French. The instructions
    make it clear that to answer Yes, the prospective juror must be fluent in the
    relevant language and understand it well enough to follow a trial where all
    evidence and legal instructions will be given in that language, without the
    assistance of an interpreter.

[41]

The respondents also point out that s. 632 of
    the
Criminal Code
permits the judge presiding over jury selection to vet
    the panel of prospective jurors in advance of the formal jury selection
    process. Among the issues routinely explored is the need for fluency in the
    language of trial. In each of the appellants cases, this issue was canvassed
    and some prospective jurors were excused because of inadequate language
    competency.

[42]

In addition, the respondents say, if during the
    trial a particular jurors language fluency comes up short, the presiding judge
    may discharge that juror to ensure trial fairness under s. 644(1) of the
Criminal
    Code
.

[43]

The respondents submit that the appellants
    reliance on the
Official Languages Act
is misplaced. To be sure, that
    Act imposes certain duties on federal courts: see
Official Languages Act
,
    ss. 3(2), 16. But the court where the appellants were tried  the Superior
    Court of Justice  is a creature of provincial statute: see
Courts of
    Justice Act
,
R.S.O. 1990, c. C.43,
ss. 11-17. The
Official Languages Act
does not apply.

[44]

The respondents accept that an order under s.
    530 is a necessary condition for a challenge under s. 638(1)(f). But it is not
    a sufficient one. Like any other challenge for cause available under the
    provision, s. 638(1)(f) requires that there be an air of reality or realistic
    potential for the challenge. An evidentiary foundation  whether satisfied by
    extrinsic evidence, judicial notice, admission or otherwise  must be
    established
.

[45]

And this evidentiary
    foundation, the respondents continue, must be related to the purpose of
s. 638(1)(f)
: ensuring equal access to justice in
    either official language. If this were not
so, Parliament
    would not have insisted on a s. 530 order as a condition precedent. And provided
    the request is timely, the s. 530 order is for the asking. Therefore, absent a
    requirement that the evidentiary foundation be linked to the purpose of s. 638(1)(f),
    every accused would enjoy an automatic right to challenge every juror under
    that provision  even absent any concern related to language rights. No such
    purpose can be teased out of either s. 530, s. 638(1)(f) or their combination.

[46]

The evidence adduced by the appellant Wilkins
    falls well short of the air of reality threshold. The Census Profile is dated
    and includes among the population, constituents who would not be eligible for
    jury service because they are under 18 or are not Canadian citizens. The data
    about a residents mother tongue is of little value because it lacks any
    direct correlation to competency in either official language. If anything, the Census
    Profile undermines Wilkins claims: fully 96% of respondents asserted knowledge
    of English.

[47]

In connection with the Poobalasingham
    appellants, the respondents say Bryans materials failed to recite any fair
    trial or (moreover) language rights concerns. As for Brandon, the interests of
    justice do not favour granting him leave. He failed to advance the issue at trial.
    And on appeal, he has failed to point to any negative impact on his rights
    occasioned by the decision below.

The Governing Principles

[48]

Although the issue ultimately requiring decision
    is a narrow one involving the interpretation of s. 638(1)(f) of the
Criminal
    Code
, that decision is informed by several other incidents of the jury
    selection process. For, as we know, context plays an important role in
    construing the written words of a statute:
Bell ExpressVu Limited
    Partnership v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at para. 27.

[49]

As is well known, the jury selection process involves
    two stages.

[50]

The first  the pre-trial stage  involves the
    organization of a panel or array of prospective jurors who are made available at
    court sittings as a pool from which trial juries are selected. This pool is
    randomly assembled from the broader community. Governed by provincial
    legislation (in Ontario, the
Juries Act
), this stage includes the
    qualification of jurors; completion of the jury list; summoning of panel
    members; selection of jurors from the jury lists; and conditions for being
    excused from jury duty:
R. v. Find
, 2001 SCC 32, [2001] 1 S.C.R. 863,
    at paras. 19-20;
Criminal Code
, s. 626(1).

[51]

The second  the in-court stage  involves the
    selection of a trial jury from the panel. During this process prospective jurors
    may be excluded in two ways. Some may be excused by the presiding judge in a
    preliminary way. Others may be excluded as a result of a successful challenge
    by the parties:
Find
, at paras. 19, 21-24. This stage of the process
    is governed by federal legislation: see
Criminal Code
,
ss. 626-644.

The Pre-Trial Stage of Jury Selection

[52]

To be eligible for jury service in Ontario under
    s. 2 of the
Juries Act
, a person must reside in Ontario and be a Canadian
    citizen at least 18 years old. A recent amendment adds a further requirement
    for eligibility  the juror must be able to speak, read and understand English
    or French: see
Juries Act
, s. 2(d).

[53]

Any person who is not a Canadian citizen by
    birth and who is between 18 and 54 years old (inclusive) can only become a Canadian
    citizen if they have an adequate knowledge of one of Canadas official
    languages and can demonstrate in that language an adequate knowledge of Canada
    and the privileges of citizenship:
Citizenship Act
, R.S.C. 1985, c.
    C-29, ss. 5(1)(d) and (e).

[54]

The process of compiling a jury list begins with
    the Director of Assessment mailing out a statutorily prescribed form  a jury
    questionnaire  to residents of a county, district, regional municipality or
    city, based on information obtained from the most recent enumeration of
    inhabitants under the
Assessment Act
,
R.S.O. 1990, c. A.31
.

[55]

The purpose of the jury questionnaire  to
    determine eligibility for jury service  is stated on the first page. At the
    time of the appellants trials, the form also provided the following warning:

If you fail to return this form without reasonable
    excuse within five (5) days of receiving it, or
knowingly give false
    information on the form, you are committing an offence. If convicted of this
    offence, you may be fined up to $5000.00 or imprisoned up to six (6) months, or
    both
. [Emphasis added.]

[56]

Question nine of the questionnaire addresses
    language competency. Part A asks whether the respondent speaks, reads and
    understands English. Part B asks the same question with respect to French. The
    instruction for this question, which the respondent is directed to review,
    states:

If you are chosen to sit on a jury, the trial
    will be conducted in either English or French. If indicating a Yes response
    to English or French, you must be fluent in either language and understand it
    well enough to follow a trial where all evidence and legal instructions will be
    given in English or French, without the assistance of an interpreter.

[57]

When the questionnaires are returned and opened,
    a jury roll is compiled from those who are eligible to serve as jurors. The
    jury roll is divided into three parts based on declared language competency:
    (i) English, (ii) French, or (iii) both English and French.

The In-Court Pre-Selection Procedure

[58]

When a jury panel arrives in the courtroom to
    begin the formal process of jury selection, s. 632 of the
Criminal Code
authorizes
    the presiding judge to vet the panel members to determine whether any of them
    should be excused from jury service. Typically, this involves the presiding
    judge advising members of the jury panel about some requirements for jury
    service. This includes an understanding of the language of trial. A
    representative question on this issue is in these terms:

Our law also requires that each juror be able
    to understand the language that will be used in the trial. In this case,
    witnesses will testify and others involved in the case will speak in English.
    Documents written in English may be made exhibits.

If you have any difficulty understanding English
    as it is spoken or written, please raise your hand and come to the front of the
    courtroom.

See
Find
,
    at paras. 22-23;
R. v. Sherratt
, [1991] 1 S.C.R. 509, at pp. 527-28, 534-35.
    See also
R. v.
Jimenez
    Leon
, 2012 ONSC 575
, 283 C.C.C. (3d) 243, at
paras. 11-12, affd 2014 ONCA 813;
R. v. Smith and Mathers
, 2019 ONSC 4816, at para. 11
; and
R. v. E.
, 2019 ONSC 3813, at
    para. 23.


[59]

When a prospective juror expresses concern, the presiding
    judge will make inquiries of the juror to determine their language facility. In
    some cases, the judge may be aware of the nature of the evidence to be adduced and
    can formulate their questions accordingly. At the end of the inquiry, the judge
    will determine whether the prospective juror has the language facility
    necessary to understand the evidence, submissions and jury instructions at
    trial: see e.g.
Jimenez Leon
, at para. 18.

Section 530 of the
Criminal Code


[60]

Section 530 of the
Criminal Code
is not
    part of Part XX,
Jury Trials
, but rather is contained in Part XVII,
Language
    of Accused
. At the time of the relevant proceedings in this case, s.
    530(1)(c) of the
Criminal Code
provided:

530(1) On application by an accused whose language
    is one of the official languages of Canada, made not later than

(c) the time when the accused is ordered to
    stand trial, if the accused

(i) is charged
    with an offence listed in section 469,

(ii) has elected
    to be tried by a court composed of a judge or a judge and jury, or

(iii) is deemed
    to have elected to be tried by a court composed of a judge and jury,

a justice of the peace, provincial court judge
    or judge of the Nunavut Court of Justice shall grant an order directing that
    the accused be tried before a justice of the peace, provincial court judge,
    judge or judge and jury, as the case may be, who speak the official language of
    Canada that is the language of the accused or, if the circumstances warrant, who
    speak both official languages of Canada.

[61]

While the wording has changed since the
    appellants trials, the substance of this provision remains the same: see
Criminal
    Code
, s. 530(1). And this language permits of no doubt: an order directing
    that the trial of an accused be before a judge and jury who speak the official
    language of the accused is mandatory, provided the accuseds application is
    timely.

[62]

Section 530 is a language rights provision. Section
    530(1) creates an absolute right of an accused to equal access to designated
    courts in the official language which that accused considers their own. It
    requires that criminal courts be institutionally bilingual in order to provide
    for the equal use of the two official languages of Canada. The right is
    substantive, not procedural. It brooks no interference:
R. v. Beaulac
,
    [1999] 1 S.C.R. 768, at paras. 23, 25 and 28.

[63]

The purpose of s. 530 is to provide equal access
    to the courts to accused who speak one of Canadas official languages in order
    to assist official language minorities in
preserving
their cultural identity:
Beaulac
, at para. 34;
R. v.
Munkonda
, 2015 ONCA 309, 126 O.R. (3d) 646, at
para. 49.

[64]

Language rights are a particular kind of right.
    They are distinct from the principles of fundamental justice. Language rights
    are meant to protect official language minorities and to ensure the equal status
    of English and French. They are not meant to support the legal right to a fair
    trial, but to assist [an] accused in gaining equal access to a public service
    that is responsive to [their] linguistic and cultural identity:
Beaulac
,
    at paras. 23, 25, 41, 45 and 53;
Munkonda
, at para. 59; and
Bessette
    v. British Columbia (Attorney General)
, 2019 SCC 31
,
376 C.C.C.
    (3d) 147,
at para. 38.

[65]

This court
addressed an application under s. 530 by an
    English-speaking accused in
R. v. Leon
, 2014 ONCA 813  albeit in the context
    of a discretionary order under s. 530(4). This court agreed with the trial
    judge
that there
    was no basis to make a s.
530

order
, since the accused was already scheduled
    to have a trial in English:
Leon
, at paras. 3-4.

Challenges for Cause and Section 638(1)(f)

[66]

The aim of a challenge for cause is to assist in
    the selection of a jury who will decide the case impartially and base its
    verdict on the evidence adduced and in accordance with the legal instructions
    provided by the trial judge.

[67]

The ultimate requirement of a system of jury
    selection is that the system result in a fair trial. A fair trial is not a
    perfect trial. Nor is it a trial that is the most advantageous from the
    perspective of the accused:
Find
, at paras. 26, 28.

[68]

The presiding judge has authority to control the
    jury selection process. To make effective use of court resources. And to ensure
    fairness to all participants, including prospective jurors:
R. v. Husbands
,
    2017 ONCA
607, 353 C.C.C. (3d)
    317, at
para. 31, leave to appeal
refused, [2017] S.C.C.A. No. 364;
R
. v. Province
, 2019 ONCA 638, at para.
    69.

[69]

This inherent authority extends specifically to
    the challenge for cause component of jury selection. It is exercised to prevent
    an abuse of the challenge for cause process and to ensure fairness to the
    parties and the prospective jurors:
Province
, at para. 68. A challenge
    for cause with no purpose beyond increasing delays or intruding on the privacy
    of prospective jurors is ripe for extinction in the exercise of this authority:
Find
, at para. 29;
R. v. Hubbert
(1975), 29 C.C.C (2d) 279 (Ont.
    C.A.), at p.
291, affd
[1977] 2 S.C.R. 267
.

[70]

Section 638 of the
Criminal Code
authorizes challenges for cause. Sections 638(1) and (2) provide an exhaustive
    catalogue of the grounds upon which a challenge for cause may be advanced. The
    plain language of s. 638 entitles each party to any number of challenges for
    cause:
Criminal Code
, s. 638(1);
Sherratt
, at p. 521.

[71]

Section 638 is silent
    on whether an applicant must meet a particular threshold requirement or
    preliminary burden
in order to challenge a prospective
    juror on the basis of an enumerated cause. But it follows from the presiding
    judges degree of control over the selection process that some burden is
    settled on the challenger to ensure that selection accords with the governing
    principles and that the presiding judge is provided sufficient information so
    the truth of the challenge is contained within reasonable bounds:
Sherratt
,
    at pp. 535-36.

[72]

Among the six articulated grounds upon which a
    prospective juror may be challenged for cause under s. 638(1), the most
    frequently invoked is s. 638(1)(b)  i.e., that the prospective juror is not
    impartial as between the Crown and the accused. An accused who seeks to
    challenge prospective jurors under s. 638(1)(b) must establish a realistic
    potential for the existence of partiality on a ground sufficiently articulated
    in the application:
Sherratt
, at pp. 535-36;
Find
, at para.
    31;
R. v. Yumnu
, 2010 ONCA
637, at paras. 70, 88,
260 C.C.C. (3d) 421,
    affd
2012
    SCC 73, [2012] 3 S.C.R. 777;
and
R. v. Williams
,
    [1998] 1 S.C.R. 1128, at para. 14. In assessing whether an accused has met this
    threshold, courts have considered the availability and efficacy of various
    components of the trial process to serve as antidotes in ensuring impartiality:
Find
, at paras. 41-42. Only where these components are insufficient to
    negate a realistic potential of partiality will the challenge be permitted to
    proceed.

[73]

A challenge for cause under s. 638(1)(f)
    contests the language competency of prospective jurors. The challenge for cause
    is available only where the accused is
required
by an order under s.
    530 to be tried by a judge and jury who speak the same official language as the
    accused. The challenge is that the prospective juror does not speak the same
    official language.

The Principles Applied

[74]

Several reasons persuade me that this ground of
    appeal fails.

[75]

First, the circumstances in which the orders
    under s. 530(1) were obtained.

[76]

As we have already seen, s. 530 is a language
    rights provision. Its purpose is to provide equal access to the courts to
    accused who speak an official language of Canada in order to assist official
    language
minorities
in preserving their cultural identity. An order
    ensures that an accused will understand and be understood in the proceedings.
    Language rights are not meant to enforce minimum conditions under which a trial
    will be considered fair.

[77]

The timeliness of the applications under s.
    530(1)(c) in these cases dictated that an order would be made in view of the
    mandatory language in the section. But the application, which counsel said he always
    made, was at best frivolous and at worst abusive. For it had nothing to do
    with language rights or assisting official language minorities in preserving
    their cultural identity.

[78]

In these cases, as the appellants well knew,
    their trials would be held in the official language with which they identified
     English. No order under s. 530 was required to achieve this result: see
Leon
, at paras. 3-4. The appellants would understand the language of
    proceedings.

[79]

In addition, the juror qualification requirement
    under the
Juries Act
and the pre-vetting of jurors for language
    competency ensured that the trier of fact would understand the proceedings in
    their official language. In each of the appellants cases, the presiding judge conducted
    screening for language competency. And in each case, several prospective jurors
    were excused.

[80]

As it would appear to me, counsel sought the order
    not to enforce language rights, but to secure a foothold to challenge
    prospective jurors for cause on the ground of language competency in the
    absence of any warrant for doing so. Indeed, the focus of the proposed question
    is more directed at the fairness of the trial process than the language in
    which the trial was conducted.

[81]

Second, the interpretation of s. 638(1)(f).

[82]

The interpretation of s. 638(1)(f) proposed by
    the appellants, that the mere existence of an order under s. 530 entitles an
    accused to challenge the language competency of each prospective juror as of
    right, would be inconsistent with the threshold requirements for all other
    challenges for cause  in particular, s. 638(1)(b)  in the absence of any
    statutory language or principle requiring it.

[83]

The threshold to be met under s. 638(1)(b)  a
    realistic potential for the existence of partiality on a ground sufficiently
    articulated in the application  does not emerge from the language of the
    section. Nor can s. 638(1)(b) be distinguished based on the presumption of
    impartiality in prospective jurors. Indeed, the functional equivalent of a
    similar presumption  one of language competency  could as easily be grounded
    on the combination of jury qualification requirements in place under provincial
    law and the pre-vetting of panel members for language competency by the
    presiding judge.

[84]

Further, a requirement of the threshold showing
    for each ground of challenge for cause is consistent with basic principles. To
    take advantage of an entitlement to challenge for cause, one which has the
    effect of eliminating from the jury as sworn persons not disqualified by the
    statute under which jurors are selected, a challenger must make a preliminary
    showing before being allowed to proceed.

[85]

Finally, challenges for cause which, as here,
    serve no useful purpose but to increase delays and intrude on the privacy of
    prospective jurors must be avoided.

Disposition

[86]

For these reasons, I would dismiss the appeals.

Released: DW May 22, 2020

David Watt J.A.

I agree. Grant Huscroft J.A.

I agree. Gary Trotter J.A.





[1]
While
the structure of s. 530 has changed slightly since the
    appellants trials, its substance remains the same. Accordingly, the expression
    as it then appeared is not repeated in subsequent references to the
    provision.


